DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on October 29, 2020 has been received. Claims 1, 2, 4-11, and 13-20 are currently pending, of which claim 20 is withdrawn.
Claims 1, 2, 4-11, and 13-19 are presented for examination below.
Note: After reconsideration of the claims, several new rejections under 35 USC § 112 have been applied, as discussed below. Because at least some of the new rejections are based on previously presented claim limitations and the rejections were not previously applied, this Office Action is considered a second Non-Final Rejection.
Response to Arguments
Applicant’s arguments filed on October 29, 2020 regarding the amended claims have been fully considered.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on October 29, 2020.
Claim Objections
The claims are objected to because of the following informalities:
“a position of the chin guard is moved from a protective position, which is a position where a user's chin of the user is protected, to an open position, which is a position where the user's chin of the user is not protected, or moved from the configured to be moved from a protective position, which is a position where a user's chin of the user is protected, to an open position, which is a position where the user's chin of the user is not protected, or configured to be moved from the open position to the protective position,” to enhance clarity (claims 1, 8, 11)
“wherein the position of the shield moving part is moved to allow the shield part to protect the face of the user when the shield moving part is in a front position and to allow the shield part not to protect the face of the user when the shield moving part is in a rear position” should read “wherein the position of the shield moving part is configured to be moved to allow the shield part to protect the face of the user when the shield moving part is in a front position and to allow the shield part not to protect the face of the user when the shield moving part is in a rear position,” to enhance clarity (claims 8, 19)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-11, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the user.” There is insufficient antecedent basis in the claims for the limitation “the user.” For purposes of examination, the Examiner will interpret the limitation as follows: “a head of a user.”
Claims 1, 8, and 11 recite the limitation “wherein the helmet body provides a certain space to allow a head of a user to be inserted thereinto.” The limitation is indefinite, as it is unclear which structure is being referred to using the word “thereinto.” It is also unclear what is included by the limitation “a certain space.” For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the helmet body provides a space configured to receive a head of a user.”
Claims 1, 8, and 11 recite the limitation “a movable base part which provides a certain region to allow the chin guard to be connected thereto and in which a position thereof is moved together with the chin guard when the position of the chin guard is moved.” The limitation is indefinite, as it is unclear which structure is being referred to using the words “thereto” and “thereof.” It is also unclear what structure or function is included by the phrase “which provides a certain region to allow the chin guard to be connected thereto and in which a position thereof is moved together with the chin guard when the position of the chin guard is moved.” It is unclear whether the limitation merely recites that the movable base part is connected to the chin guard and moved together with the chin guard, or if Applicant is attempting to recite additional structure. It is also unclear what is included by the limitation “a certain region.” For purposes of examination, the Examiner will interpret the limitation as follows: “a movable base connected to the chin guard and configured to move together with the chin guard when the position of the chin guard is moved.”

Claim 11 recites a similar limitation “the fixed body part providing a certain region to allow the movable base part to be seated thereon” and is indefinite for at least the same reason(s).
Claim 13 recites a similar limitation “a movable body part which provides a certain region on which the chin guard is seated” and is indefinite for at least the same reason(s).
Claims 1 and 8 also recite the limitation “a fixed base part configured to be connected to the helmet body, and connected to the movable base part to serve as a reference for the movement of the position of the movable base part.” The limitation is indefinite, as it is unclear what structure or function is included by the phrase “to serve as a reference for the movement of the position of the movable base part.” It is also unclear how the fixed base part and the movable base part are operatively connected.
Claims 1 and 11 also recite the limitations “a movable magnetic force part fixed to the movable base part to fix the movable base part at a first position of the movable base part or at a second position of the movable base part by interacting with a magnetic force of the fixed magnetic force part” and “wherein the movable magnetic force part includes a first movable magnetic force part which interacts with the magnetic force of the fixed magnetic force part when the movable base part is in the first position and a second movable magnetic force part which is spaced apart from the first movable magnetic force part so as to interact with the magnetic force of the fixed magnetic force part when the movable base part is in the second position.” The limitations in combination are indefinite, as the first limitation provides an option between the first position and the second position, and the second limitation functionally requires both the first position and the second position without positively requiring both positions. For and at a second position of the movable base part by interacting with a magnetic force of the fixed magnetic force part” and “wherein the movable magnetic force part includes a first movable magnetic force part which interacts with the magnetic force of the fixed magnetic force part when the movable base part is in the first position and a second movable magnetic force part which is spaced apart from the first movable magnetic force part so as to interact with the magnetic force of the fixed magnetic force part when the movable base part is in the second position.”
Claim 8 recites similar limitations and is indefinite for at least the same reason(s).
Claim 1 recites the limitation “wherein the movable base part is rotated by being connected to the fixed base part.” The limitation is indefinite, as it is unclear how the connection between the movable base part and the fixed base part results in a rotation of the movable base part. It is unclear whether the movable base part is rotatably connected to the fixed base part, or if the movable base part and the fixed base part rotate in unison in relation to other parts of the positioning assembly.
Claim 2 recites the limitations “the position of the movable base part when the chin guard is in the protective position” and “the position of the movable base part when the chin guard is in the open position.” There is insufficient antecedent basis for these limitations in the claims.
Claim 5 recites the limitation “to be slid thereon.” The limitation is indefinite, as it is unclear what structure is being referred to using the word “thereon.”
Claim 6 recites the limitation “a radius of curvature thereof.” The limitation is indefinite, as it is unclear what structure is being referred to using the word “thereof.”

Claim 13 recites the limitation “inserted thereinto.” The limitation is indefinite, as it is unclear what structure is being referred to using the word “thereinto.”
Claim 14 recites the limitation “wherein the guide part is formed to pass through from one surface to another surface of the fixed body part to be extended in one direction.” The limitation is indefinite, as it is unclear whether or not the “one surface” and “another surface” of the fixed body part as recited in claim 14 are the same “one surface” and “another surface” of the fixed body part previously recited in claim 13. Furthermore, it is unclear what Applicant intends for the phrase “to be extended in one direction’ to mean (e.g., what is being extended? Does “to be extended” include a positive recitation of structure or merely a function/capability of existing structure?).
Claim 17 recites the limitation “the movement of a position of the shield part.” There is insufficient antecedent basis for this limitation in the claims.
Dependent claims are rejected at least for depending from rejected claims.

Examiner’s Note
Claims 1, 2, 4-11, and 13-19 are currently free of prior art rejections, but substantive amendments to the claims may result in prior-art-based rejections in future Office Actions. It is noted that all pending claims remain rejected under 35 USC 112(b), as discussed above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOCELYN BRAVO/Examiner, Art Unit 3732